Case 3:17-cr-00119-RGJ-HBB Document 114 Filed 03/29/21 Page 1 of 5 PageID #: 719

                                                                                               i'



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION



 UNITED STATES OF AMERICA

 v.                                                  Criminal Action No. 3:17-cr-119-RGJ-HBB


 JIHADHAQQ                                                                    DEFENDANT

 MOTION TO INTERVENE AND OBJECTION/MOTION IN OPPOSITION TO THE
 UNITED STATES' MOTION TO DESTROY AND/OR DISPOSE OF EVIDENCE BY
              NASHAYLA JONES AND NASCYAUNI JONES

                                             *****
      Come now Nashayla Jones and Nascyauni Jones, by counsel, and pursuant to Joint

 Criminal Local Rule 49.1, for their Motion to Intervene and their Objection/Motion in

 Opposition to the United States' March 24, 2021, Motion to Destroy and/ or Dispose of

 Evidence (DN 111). In support, the following is stated:

      1. Intervenors, Nashayla and Nascyauni Jones, are the Plaintiffs in a civil lawsuit

         under 42 U.S.C § 1983 that is currently in the discovery phase, in the United

         States District Court for the Western District of Kentucky- before this Honorable

         Court, as it happens- Nashayla Jones and Nascyauni Jones v. Louisville/Jefferson

         County Metro Government, et al., 3:18-cv-265-RGJ-CHL.
      2. The Joneses' lawsuit arises from the actions of the Louisville/Jefferson County

         Metro Government and numerous individual Louisville Metro Police Officers

         named as Defendants in their civil suit, who participated in the search and

         seizure at their home on April 27, 2017, located at 6725 Strawberry Lane,

         Louisville, Kentucky 40214.
Case 3:17-cr-00119-RGJ-HBB Document 114 Filed 03/29/21 Page 2 of 5 PageID #: 720




    3. The Joneses resided and were physically present in the same house as Jihad

       Haqq, the Defendant in the instant criminal action, 3:17-CR-119-RGJ-HBB, at the

       time when the search and seizure were executed. The items that law

       enforcement seized from the house are relevant and discoverable evidence in the

       civil lawsuit.

    4. For instance, the Plaintiffs believe that the home surveillance hard drive/ video

       recorder (DVR) that was seized contains footage of the police officers' actions

       during the execution of the search. This footage is critically relevant to the

       factual allegations in the civil suit related to the Plaintiffs' claims that the

       Defendants violated their constitutionally protected rights under the Fourth

       Amendment.

    5. In its Opinion and Order of August 31, 2020 in the civil case, this Honorable

       Court held that the Joneses' Monell claim that Louisville Metro has a custom of its

       officers not wearing or failing to activate their body cameras "is bolstered by the

       pleaded fact, which this Court must accept as true, that officers confiscated and

       destroyed Plaintiffs' surveillance footage of the raid in question." (DN 77, 3:18-

       cv-265-RGJ-CHL).

    6. The Motion to Destroy and/ or Dispose of Evidence (DN 111), in the instant

       criminal proceeding, asks this very same Court for a judicial order authorizing

       the destruction of that home surveillance DVR - which appears to be identified

       in the United States' Motion and Proposed Order as "One Bunker Hill Security

       4CH digital video recorder with power cord". (DN 111-1).

    7. The United States acknowledges in its motion that the home surveillance DVR,

       along with other seized items identified by law enforcement in the return




                                               2
Case 3:17-cr-00119-RGJ-HBB Document 114 Filed 03/29/21 Page 3 of 5 PageID #: 721




         warrant, are currently in the custody and control of the Drug Enforcement

         Administration.

     8. This evidence is discoverable in the Joneses' civil lawsuit and must be preserved.

         Its destruction or disposal would deliver a crippling injustice to the Joneses and

         severely diminish the discovery process in their civil suit. The Joneses have

         issued a subpoena duces tecum from this Court on the Louisville Office of the

         DEA in their civil lawsuit (DN 91-1, 3:18-cv-265-RGJ-CHL), in order to obtain

         access to those items and preserve their integrity.

     9. The Joneses are not aware of a formal mechanism in the Federal Rules of

         Criminal Procedure or United States Code for third parties to "intervene" in

         criminal proceedings, with the exception a 30-day window following publication

         of a forfeiture order1, which does not apply here; however, this Court has the

         common law and inherent, equitable authority to grant such relief in any

         proceeding that is necessary to "guarantee the integrity of the court and its

         proceedings" .2

     10. Given the unique entanglement of the criminal proceeding against Mr. Haqq and

         the Joneses' civil suit, the destruction of forfeited property in the criminal

         proceeding will result in the spoliation of evidence in the civil proceeding.

         Because of these exceptional circumstances, the destruction of the criminally

         forfeited property will cause irreparable harm prejudicing the Joneses' right to


 1 See 21 U.S.C. § 853(n)
 2 The U.S. District Court of the Western District of Kentucky has held that "It has long been understood
 that certain implied powers must necessarily result to our Courts of justice from the nature of their
 institution, powers which cannot be dispensed with in a Court, because they are necessary to the exercise
 of all others," and the inherent power of a federal district court "derives from its equitable power to
 control the litigants before it and to guarantee the integrity of the court and its proceedings." Greene v.
 Independent Pilot's Association, 2018 U.S. Dist. LEXIS 28589, 18-19 (W.D. Ky. 2018) (cleaned up) (quoting
 Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991)).



                                                      3
Case 3:17-cr-00119-RGJ-HBB Document 114 Filed 03/29/21 Page 4 of 5 PageID #: 722




       conduct discovery in their civil suit. Therefore, they respectfully ask the Court to

       grant their Motion to Intervene, and to deny the United States' Motion to Destroy

       and/ or Dispose of Evidence, in the interest of justice and the integrity of this

       Court's proceedings.

       WHEREFORE, Nashayla Jones and Nascyauni Jones, by counsel, respectfully

    move the Court to grant their Motion to Intervene, and to deny the United States'

    Motion to Destroy and/ or Dispose of Evidence.




       Date: March 26, 2021                       Respectfully submitted,



                                                 4~
                                                  Christopher J. Hoerter
                                                  Hoerter Law PLLC
                                                  1009 South Fourth Street
                                                  Louisville, KY 40203-3226
                                                  T (502) 584-8583
                                                  F (502) 584-1826
                                                  cjr.hoerter@gmail.com
                                                  Counsel for Intervenors,
                                                  Nashayla Jones and Nascyauni Jones




                                             4
Case 3:17-cr-00119-RGJ-HBB Document 114 Filed 03/29/21 Page 5 of 5 PageID #: 723




                             CERTIFICATE OF SERVICE

        This hereby certifies that the foregoing Motion to Intervene and Objection was

 filed via first class U.S. mail with the Office of the Clerk of the Western District of

 Kentucky, on March 26, 2021, at the following address:

        United States District Court Clerk
        Western District of Kentucky
        601 West Broadway
        Room 106
        Gene Snyder United States Courthouse
        Louisville, KY 40202


        This further certifies that copies of the foregoing were served via first class U.S.

 mail on the parties and counsel of record, on March 26, 2021, at the following addresses:

        Robert B. Bonar                            Jihad Haqq # 09201-033
        Erin G. McKenzie                           United States Penitentiary Marion
        Amy M. Sullivan                            Inmate Mail/ Parcels
        U.S. Attorney Office- Louisville           P .0. Box 1000
        717 W. Broadway                            Marion, IL 62959
        Louisville, KY 40202                        Pro se Defendant
        T (502) 625-7062
        F (502) 582-5067
        Counsel for Plaintiff
        United States of America
        Rob Eggert
        Tricia F. Lister
        600 W. Main Street, Suite 200
        Louisville, KY 40202
        T 502-540-5700
        F 502-568-3600

        Justin R. Roberts
        600 Superior Ave., Suite 1300
        Cleveland, OH 44114
        T (216) 417-2114


                                                    Christopher J. Hoerter



                                               5
